Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter because Frazier (US 2018/0288228 A1); Patel (US 2020/0351406 A1); Patarkazishvili (US 2009/0225736 A1); and Trapp (US 2014/0273927 A1) do not teach a telephony application server (TAS) associated with a network provider, comprising: a processor in communication with at least the transceiver and the memory, the computer-executable instructions causing the processor to perform acts comprising: receiving, with the transceiver, a first signal from a first user equipment (UE) at a first internet protocol (IP) address, the first signal requesting to register a subscriber identification module identification (SIM ID) associated with the first UE for use with an over-the-top (OTT) application; authenticating, with the processor, the first UE; sending, with the transceiver, a second signal to a first network entity associated with the network provider, the second signal requesting account information associated with the SIM ID; receiving, with the transceiver, the account information; correlating, with the processor, IP to SIM information associating a virtual line with at least one of the SIM ID, the account information, or the first IP address; and sending, with the transceiver, the IP to SIM information to the first UE.
Claims 2-7 contain allowable subject matter based on their dependence on independent claim 1.
Claim 8 contains allowable subject matter because Frazier (US 2018/0288228 A1); Patel (US 2020/0351406 A1); Patarkazishvili (US 2009/0225736 A1); and Trapp (US 2014/0273927 A1) do not teach determining, with a processor of the TAS, that a first entry for the SIM ID is stored in over-the-top (OTT) registrations in a memory of the TAS; and sending, with the transceiver, a second invite requesting 
Claims 9-14 contain allowable subject matter based on their dependence on independent claim 8.
Claim 18 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

III.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (US 2018/0288228 A1) in view of Patel et al. (US 2020/0351406 A1).
Regarding claim 15 Frazier teaches a first user equipment (120, Fig. 2) (UE) comprising: a display (370, Fig. 3) including at least an over-the-top (OTT) settings (OS user interface) graphical user interface (GUI); one or more inputs (360, Fig. 3) (see paragraphs [0037] & [0041] and Fig. 3 & Fig. 6, mobile device 120 including user interface and input reads on a first user equipment comprising: a display including at least an over-the-top settings  graphical user interface; one or more input); a transceiver (e.g. 380) to send and receive at least one of wired or wireless transmissions (see paragraph [0037] and Fig. 3); memory (e.g. 330, Fig. 3) storing computer-executable instructions including at least the OTT settings GUI (see paragraph [0035] and Fig. 3, the main memory may store information and instructions for use by the processing unit in carrying out functions for example OTT calling app and this reads on memory storing computer-executable instructions including at least the OTT settings GUI); and a processor (320, Fig. 3) in communication with at least the transceiver and the memory, the computer-executable instructions causing the processor to perform acts (see paragraphs [0035] & [0037] and Fig. 3) comprising: receiving, at the one or more inputs, a plurality of selections in the OTT settings GUI relating one or more functions (e.g. accepting/not accepting OTT call) associated with a native application on the first UE, an OTT application on the first UE, or both the native application and the OTT application (see paragraphs [0040] – [0041] & [0053], accepting or not accepting OTT call(s) using the OTT user interface and including for example, pressing an answer button on a touch screen of the OS user interface, shaking the mobile device, or performing a gesture at the touch screen of the OS user interface reads on receiving, at the one or more inputs, a plurality of selections in the OTT settings GUI relating one or more functions associated with a native application on the first UE, an OTT application on the first UE, or both the native application and the OTT application); saving, in the memory, the plurality of selections in the OTT application; and sending, with the transceiver, the plurality of selections to a telephony application server (TAS) (see paragraphs [0053] & [0056], Selecting an OTT call to answer using the OTT user interface indicates that the UE saves in memory the selection.  The OTT app sends a request to OTT TAS to activate the selected OTT call and this reads on sending, with the transceiver, the plurality of selections to a telephony application server (TAS)).
Frazier does not specifically teach wherein the TAS stores the plurality of selection in an OTT registration associated with the first UE.
Patel teaches wherein a TAS stores selections in an OTT registration associated with the first UE (see paragraph [0051], The TAS receives a selection of a converted communication protocol for a voice call and stores the selection.  This reads on wherein the TAS stores the plurality of selection in an OTT registration associated with the first UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the TAS in Frazier adapt to include storing a plurality of selections in an OTT registration associated with the first UE because it would improve efficiency by reducing latency achieved by the TAS storing and recalling infomation identifying selections for a voice call (see Patel, paragraph [0052]).
IV.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (US 2018/0288228 A1) in view of Patel et al. (US 2020/0351406 A1) and Patarkazishvili (US 2009/0225736 A1).
Regarding claim 16 Frazier and Patel teach the first UE of claim 15 including wherein receiving the plurality of selections in the OTT settings GUI comprises receiving a first selection associating voice accepting the OTT call in the user interface showing MDN call (native) and OTT call (OTT application) reads on receiving a first selection associating voice calls with both a native calling application on the first UE and a calling application in the OTT application); wherein receiving a voice call addressed to the first UE causes a first alert in the native calling application and a second alert in the calling application in the OTT application (see Frazier paragraph [0041], The OTT call is represented by an icon with a descriptor and a visual indication of a bright color and the MDN call is represented by an icon with a descriptor and a visual indication of a dark color.  This reads on receiving a voice call addressed to the first UE causes a first alert in the native calling application and a second alert in the calling application in the OTT application) and except for wherein receiving the voice call addressed to a subscriber identify module identification (SIM ID).
Patarkazishvili teaches a voice call addressed to a subscriber identify module identification (SIM ID) (see paragraph [0043], an outgoing call is placed and an INVITE with SIM information is transferred to establish the call and this reads on a voice call addressed to a subscriber identify module identification (SIM ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Frazier and Patel combination adapt to include voice call addressed to a subscriber identify module identification (SIM ID) because it is well known that the SIM ID information of a call device is used to establish the call at the called device as indicated in Patarkazishvili above.
610 and 605 appear on the screen simultaneously and this reads on wherein the first alert and the second alert are substantially simultaneous).
V.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier et al. (US 2018/0288228 A1) in view of Patel et al. (US 2020/0351406 A1) and Trapp (US 2014/0273927 A1).
Regarding claim 19 Frazier and Patel teach the UE of claim 15 except for wherein the OTT application is access by the first UE via a web browser and is not installed directly on the first UE.
Trapp teaches wherein the OTT application is accessed by the first UE via a web browser and is not installed directly on the first UE (see abstract and paragraph [0005], the OTT website being configured to associate an incoming call with a user account to which the called number has been assigned reads on wherein the OTT application is accessed by the first UE via a web browser and is not installed directly on the first UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Frazier and Patel combination adapt to include wherein the OTT application is access by the first UE via a web browser and is not installed directly on the first UE because it would allow for more user friendly communication by providing communication over more economically efficient providers (see Trapp, paragraph [0002]).
Regarding claim 20 Trapp teaches wherein a first function of the one or more functions is available only in the OTT application and is not available natively on the UE (see paragraphs [0003] & [0005], OTT provider websites such as social networking sites provide social networking functions not available natively on the UE and this reads on wherein a first function of the one or more functions is available only in the OTT application and is not available natively on the UE).
Conclusion
VI.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. Pub. No.: US 2019/0090309 A1 discloses split wireless networks and management of same to provide data and voice services. 
Sakaguchi Pub. No.: US 2008/0013525 A1 discloses a communication system including a specific subscriber terminal accepting a call wherein the IP address corresponding to the subscriber identification information (see Sakaguchi, paragraph [0049]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




February 17, 2021

/BRANDON J MILLER/               Primary Examiner, Art Unit 2647